Exhibit 10.31
September 28, 2010
Kaye Foster-Cheek
64 Concord Lane
Skillman, NJ 08558
REVISED OFFER
Dear Kaye,
On behalf of Onyx Pharmaceuticals, it is a great pleasure to extend you an offer
of employment as Senior Vice President, Global Human Resources reporting to me
and you shall perform such services and duties as are customarily performed by
senior executives in your position as more specifically described in the
Position Profile attached hereto as Attachment A. In making this offer, we are
expressing our enthusiastic support for the skills and commitment you will bring
to our exciting team. We are pleased to offer you the following:
Start Date: You will commence your employment with the Company on September 30,
2010.
Salary: Your semi-monthly salary will be $14,166.67 totaling $340,000 per year.
Future increases may be awarded on the basis of performance. Your salary will be
reviewed annually thereafter in accordance with the Company’s policy in effect
for similarly-situated executives.
Bonus: You are eligible, at the end of each year, to receive an annual bonus
amount of up to 45% of your base salary if Onyx achieves its corporate
objectives and you achieve the performance objectives set for you. If you leave
at any time during a year, you are not eligible for any prorated amount of your
unearned target bonus for that year. Bonus payments will be subject to required
deductions and withholdings. The Company shall have the sole discretion to
determine whether you have earned any bonus set forth in this paragraph and, if
so, the amount of any such bonus.
At Onyx, our salary merit increases and potential bonus amounts are based upon
the assumption that an employee has provided services to the Company for the
entire calendar year. Therefore, if you join Onyx at any time between January 1
and October 1 of any calendar year, your potential salary merit increase and
potential bonus, if either is awarded, will be prorated for the actual amount of
service you provide during that calendar year. If you join Onyx after
September 30 of any calendar year, you will not be considered eligible for a
salary merit increase or bonus for that year.

 



--------------------------------------------------------------------------------



 



Stock: You will be granted stock options to purchase 91,000 shares of Onyx
Common Stock at an exercise price equal to the fair market value (as determined
under the applicable stock plan), effective as of your start date. The options
will be issued pursuant to the Company’s standard Option Agreement and
applicable stock plan. These options will become vested and exercisable in
installments based upon your continued service as follows: 25% after the first
twelve months, 1/48th per month thereafter, for a total of a four-year vesting
period. In addition, you will be awarded a restricted stock grant of 13,000
shares of the Company’s Common Stock. The shares subject to the restricted stock
award shall vest in a series of three (3) successive equal annual installments
over the three-year period commencing from the grant date; provided that your
continuous service has not terminated prior to each vesting date. In addition to
these options and restricted shares, Onyx employees are eligible for annual
option grants based on individual performance. If you join Onyx after
September 30 of any calendar year, you will not be considered eligible for an
annual stock grant for that year.
Benefits: You will be eligible to participate in the Company’s medical, dental,
vision, EAP, life insurance, short-term and long-term disability insurance
programs pursuant to the terms of these plans and in our vacation, sick and
holiday programs in accordance with Company policy. You may also sign up to
participate in our 401(k) Retirement Savings Plan and our Employee Stock
Purchase Plan. In addition, you may choose to have additional Voluntary Term
Life insurance, at your own expense, for you and your eligible dependents.
Relocation: Subject to your continued employment, you will be eligible to earn
up to $300,000 to be used toward expenses incurred in relocating to the San
Francisco Bay Area. On the first payroll pay date after your start date, the
Company will pay you a lump sum cash payment equal to twenty-five percent (25%),
that is, $75,000, of this relocation payment. Subject to your purchase of a
residence in the San Francisco Bay Area which shall serve as your primary
residence on or before the second anniversary of your start date and your
continued employment with the Company through the closing date, the Company will
pay to you, in a cash lump sum payment, the remaining three-quarters (75%), that
is, $225,000, of the relocation payment on the closing date of the purchase of
such home, with such sum to be used toward the purchase price of your home. You
agree to provide at least fifteen days advance written notice to the Company’s
payroll department of such closing date. In addition to the $300,000 relocation
payment, Onyx will reimburse you, subject to submission of necessary and
appropriate documentation within thirty days, for the costs of the actual
movement of your household goods, as well as, for you and your family’s one-way
travel to the Bay Area. Additionally, Onyx has retained a company to assist you
in your relocation.
Onyx is expecting you to complete your relocation within twenty-four (24) months
from your date of hire. If you have not relocated to the Bay Area, and if you
have not purchased a new home in the Bay Area on or before the second
anniversary of your start date, you are obligated to reimburse Onyx for any
amount of the relocation payments received by you through such date, including
any housing assistance.
If, within 24 months after your start date, either your employment with the
Company is terminated by the Company for Cause, or you resign your employment
(except for a Constructive Termination), then you will, upon request, reimburse
any relocation payment(s) or reimbursements previously paid to you in
association with your relocation. If, however, your employment either is
terminated by the Company without Cause (or due to your death or disability), or
is terminated by you due to a Constructive Termination, then you will not be
required to repay any such amounts. The terms “Cause” and “Constructive
Termination” used in this paragraph shall have the meanings set forth in the
Executive Severance Benefit Plan.
Housing Assistance: For the first thirty (30) months of your employment, Onyx
will provide you with monthly housing assistance in the amount of $3,250. Your
housing assistance will be included in your regular payroll and will be subject
to required deductions and withholdings. Should you leave Onyx at any time
during this thirty-month period for any reason, your monthly housing assistance
will cease but in no event shall you be required to repay any monthly housing
assistance amounts previously paid to you as of the date of your termination of
employment.

 



--------------------------------------------------------------------------------



 



Housing Stock Award: Effective on your start date, you will be granted a special
restricted stock award for four thousand eight hundred (4,800) shares of the
Company’s Common Stock (the “Housing Stock Award”) which will vest in full,
subject to your continued service with the Company and subject to the conditions
in the following sentence, on the closing date of your purchase of a residence
in the San Francisco Bay Area which shall serve as your primary residence (the
“Closing Date”). If you have not purchased a primary residence in the San
Francisco Bay Area within eighteen (18) months from your start date, or if your
employment with the Company terminates for any reason prior to the Closing Date,
then the Housing Stock Award lapses entirely and will not vest regardless of any
subsequent residential purchase by you. Notwithstanding any language to the
contrary in any agreement you may have with the Company (including but not
limited to the Change in Control Agreement) or the Company’s equity incentive
plan, the Housing Stock Award shall not be subject to any acceleration of
vesting, including but not limited to any accelerated vesting under the Change
in Control Agreement, and will vest only in accordance with this offer of
employment.
All of the relocation and housing assistance payments described herein will be
subject to required deductions and withholdings. The Company makes no
representations to you regarding the tax treatment of the relocation and housing
assistance to be provided to you. You acknowledge and agree that you have been
represented by your own counsel in the preparation of this letter agreement, and
have been advised by such counsel of the tax effects of the amounts payable to
you hereunder.
This offer is contingent upon your providing legally required evidence of your
right to work in the United States, as well as Onyx’s successful completion of
your references and background check. In consideration of your employment, you
also agree to conform to the rules and standards of the Company. You will be
eligible to enter into the Onyx Executive Change in Control Severance Benefits
Agreement previously provided to you and may sign and return it with the signed
offer letter. This agreement will set forth the terms of the change of control
benefits to which you will be entitled.
In accordance with Federal Law, all new employees are required to present
evidence of their eligibility to be employed in the United States. Accordingly,
we request that you provide us with a copy of an appropriate document for this
purpose within 72 hours of your employment date.
Your employment is “at will.” You or Onyx may terminate your employment at any
time, with or without cause, and with or without advance notice. Notwithstanding
the foregoing, you may be entitled to receive certain severance benefits under
the Executive Severance Plan and/or the Onyx Executive Change in Control
Severance Benefits Agreement (once you sign it) pursuant to the terms of this
Plan and/or Agreement. The consideration you receive hereunder, including
payments for Relocation, Housing Assistance and the value of any stock awards,
shall not be governed by the terms of the Executive Severance Plan or the Onyx
Executive Change in Control Severance Benefits Agreement and shall not be
construed as a benefit used to reduce, offset, or limit in any way, any payment
or benefit to which you may become entitled under such Plan or Agreement.
This offer letter when signed by you, along with your Employee Confidential
Information and Inventions Assignment Agreement (which you already have signed
and returned), the Executive Severance Plan, and the Onyx Executive Change in
Control Severance Benefits Agreement (if subsequently signed by you), will
collectively constitute the entire agreement between Onyx and you regarding your
employment, and these agreements supersede all prior representations,
negotiations and agreements pertaining to your employment, whether written or
oral. These written agreements shall not be modified except in a writing signed
by Onyx’s CEO (or designee) and no employee or representative of the Company,
other than its CEO (or designee), has the authority to make any express or
implied agreement contrary to the foregoing.

 



--------------------------------------------------------------------------------



 



We are very enthusiastic about the prospect of having you on the Onyx team and
we are confident that you will make a valuable contribution to the success of
the company.
If this arrangement is acceptable to you, please indicate your acceptance of the
terms of this employment offer by signing and dating one copy and returning it,
along with the signed Employee Confidential Information and Inventions
Assignment Agreement to me.
Should you have any questions regarding the provisions of employment, please
contact me at 510-597-6543 or Judy Batlin at 510-597-6544.

            Sincerely,
      /s/ N. Anthony Coles       N. Anthony Coles, M.D.      President and Chief
Executive Officer     

I accept Onyx Pharmaceutical’s offer of employment on the terms stated.

         
/s/ Kaye Foster-Cheek
  9/30/10   September 30, 2010  
Accepted (signature)
  Date   Expected Start Date

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
ONYX PHARMACEUTICALS
POSITION PROFILE FOR SENIOR VICE PRESIDENT OF GLOBAL RESOURCES
DUTIES AND RESPONSIBILITIES
The Role
Reporting to the Chief Executive Officer (CEO), the Senior Vice President of
Global Human Resources will direct all aspects of the human resource function at
Onyx Pharmaceuticals for both U.S. and global operations, as they emerge. This
includes staffing, recruiting and retention, compensation, benefits, performance
management, organizational learning and development, organizational structure
and design, employee relations, regulatory, and legal compliance with country
specific and appropriate international laws. A critical goal for this position
will be expanding human resource capabilities and activities to accommodate the
company’s near-term expansion in the global marketplace. The Senior Vice
President of Human Resources will partner closely with the CEO and the
Leadership Team to provide the support and guidance necessary to enable each
function to perform at its highest level of effectiveness and will be
responsible for leading the strategic management of our most valuable asset, our
people. This individual will be tasked with developing the current team as the
company establishes itself as a world-class organization, including appropriate
infrastructure to facilitate and sustain growth, both organically and through
acquisitions. She will play a pivotal role in ensuring the company achieves its
cultural, organizational and talent objectives in order to support the business.
In this regard, there will be a heavy emphasis on implementing world-class HR
systems, programs and controls to ensure that the organization performs at its
highest capability. In addition to being the thought leader for the Human
Resources function, she will help develop, lead and communicate a mission and
organization philosophy that defines Onyx’s evolving direction, culture and
operating style, and will play an integral role in upgrading the organization’s
capabilities and competencies. She will have the primary responsibility to
insure that Onyx attracts, develops and retains high-quality talent at all
levels in a continuous pipeline to support the company’s growth objectives.
Key Contributions

  •   Serve as a strategic business partner and resource to the CEO and his
Leadership team, at the senior management level, to help create change within
Onyx by developing and promoting progressive Human Resource programs that have
practical implications for a growth oriented company.     •   Provide leadership
across the organization; act as a catalyst/support mechanism for an organization
expanding into global markets.     •   Calibrate the capabilities of existing
senior management and assess need for change in the context of the evolving
culture, operating style and roles. Work to build a sustainable and diverse
talent base across the company through effective plans and programs aimed at
sourcing, evaluating, recruiting, assimilating and growing talent.     •  
Partner with other Leadership Team members to structure, staff, and create
competitive compensation plans for employees located across the globe.     •  
Drive the development of tools, processes, systems, and programs to grow the
organization and function globally and to ensure that Onyx remains a leader in
innovative human resource management and organizational development.     •  
Drive the creation of country-specific agreements to establish and staff field
sales and operations offices globally.     •   Provide leadership to the
international human resources team and ensure the development of all team
members. Staff and enable optimal performance across multiple locations.     •  
Build the reputation of the function to be a customer-focused, highly
solutions-oriented team with global capabilities serving the needs of the entire
organization.     •   Establish strong connections with key stakeholders,
external vendors, and consultants.

 



--------------------------------------------------------------------------------



 



  •   Proactively partner with executive team members to “get ahead” of the
staffing needs.     •   Act as project sponsor for benefits and compensation
initiatives to ensure reviews and projects are executed according to plan.     •
  Manage the performance development process by understanding the needs of the
organization around “performance.” Implement changes that need to be made.     •
  Build the employee relations capability across the human resources team

 